DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 (Instant Application 17/346,645) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8 of U.S. Patent No. 8,064,417 B2, claims 1-7, 14-15 of U.S. Patent No. 8,498,281 B2, claims 1-8 of U.S. Patent No. 9,516,697 B2, claim 1 of U.S. Patent No. 11,039,333 B2, claim 1 of U.S. Patent No. 8,391,262 B2, claims 1-6 of U.S. Patent No. 8,064,418 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited U.S. Patents disclose obvious versions of the instant claims in the table below.

Instant Application 17/346,645
U.S. Patent No. 8,064,417 B2
1. A mobile station, comprising: a transceiver; a wireless local area network (WLAN) circuit; at least one processor; and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to cause the mobile station to: establish and maintain, by using the transceiver, a broadband connection with a mobile communication network in response to a successful authentication of the mobile station; activate the WLAN circuit as a WLAN base station capable of communicating with at least one WLAN terminal over a WLAN network; create a network identifier for the WLAN base station; assign an internet protocol address for the at least one WLAN terminal; resolve domain name service (DNS) queries in cooperation with an external DNS service system; assign at least one port number for each protocol supported by a gateway application; tunnel internet traffic between the at least one WLAN terminal and an internet host over the broadband connection; and deactivate the WLAN circuit in response to a detected absence of WLAN terminal activity for a predetermined period of time.

1. A mobile station comprising: a memory for storing applications and data; a processor for executing the stored applications; a user interface comprising an input section and an output section; reception/transmission circuitry for providing a communication interface to one or more access networks; authentication means operable to authenticate a user of the mobile station; a radio transceiver operable to establish and maintain a broadband connection with a mobile communication network in response to a successful authentication of the user of the mobile station; wireless local-area network (WLAN) means responsive to an activation or deactivation command according to a setting received via the input section of the user interface; wherein the memory comprises a gateway application which comprises: a first code portion, when executed by the processor, instructs the processor to activate the WLAN means as a WLAN base station capable of communication with at least on WLAN terminal over a WLAN network; a second code portion, when executed by the processor, instructs the processor to create a network identifier for the WLAN base station; a third code portion, when executed by the processor, instructs the processor to assign an interne protocol address for the at least one WLAN terminal; a fourth code portion, when executed by the processor, instructs the processor to resolve domain name service (DNS) queries in cooperation with an external DNS service system; a fifth code portion, when executed by the processor, instructs the processor to assign at least one port number for each protocol supported by the gateway application; and a sixth code portion, when executed by the processor, instructs the processor to tunnel internet traffic between the at least one WLAN terminal and an internet host over the broadband connection; means for periodically powering on the WLAN means: and means for powering off the WLAN means in response to a detected absence of WLAN terminal activity for a predetermined period of time.

2. The mobile station according to claim 1, wherein the programming instructions, when executed by the at least one processor, cause the mobile station to: receive, install, and execute one or more downloadable programs, wherein the gateway application is a downloadable application.

2. A mobile station according to claim 1, further comprising means for receiving, installing and executing one or more downloadable programs and wherein the gateway application is a downloadable application.

3. The mobile station according to claim 1, wherein the gateway application comprises a code portion to redirect a first Hypertext Transfer Protocol (HTTP) page request from each mobile station during an internet session to a predetermined internet address.

3. A mobile station according to claim 1, wherein the gateway application further comprises a seventh code portion, when executed by the processor, redirects a first HTTP page request from each mobile station during an internet session to a predetermined internet address.

4. The mobile station according to claim 1, wherein the programming instructions, when executed by the at least one processor, cause the mobile station to: determine a location of the mobile station, and wherein the gateway application comprises a code portion for associating the determined location to the tunneled internet traffic.

4. A mobile station according to claim 1, wherein the mobile station comprises means for determining a location of the mobile station and the gateway application further comprises a code portion for associating the determined location to the tunneled internet traffic.

5. The mobile station according to claim 4, wherein the gateway application comprises a code portion for providing one or more additional services to the WLAN terminal based on the determined location.


5. A mobile station according to claim 4, wherein the gateway application further comprises a code portion, when executed by the processor, provides, one or more additional services to the WLAN terminal based on the determined location.

6. The mobile station according to claim 1, wherein the gateway application comprises a code portion for collecting traffic statistics in respect of the tunneled traffic and for transmitting at least a portion of the collected traffic statistics to a supplementary server.

6. A mobile station according to claim 1, wherein the gateway application further comprises a code portion, when executed by the processor, collects traffic statistics in respect of the tunneled traffic and for transmitting at least a portion of the collected traffic statistics to a supplementary server.

7. The mobile station according to claim 1, wherein the gateway application comprises a code portion for activating the WLAN circuit.

See, claim 1 above
8. A non-transitory computer-readable medium storing instructions which, when executed, cause a mobile station to perform operations comprising: establishing and maintaining a broadband connection with a mobile communication network in response to a successful authentication of the mobile station; activating a WLAN circuit as a WLAN base station capable of communicating with at least one WLAN terminal over a WLAN network; creating a network identifier for the WLAN base station; assigning an internet protocol address for the at least one WLAN terminal; resolving domain name service (DNS) queries in cooperation with an external DNS service system; assigning at least one port number for each protocol supported by a gateway application; tunneling internet traffic between the at least one WLAN terminal and an internet host over the broadband connection; and deactivating the WLAN circuit in response to a detected absence of WLAN terminal activity for a predetermined period of time.

8. A mobile station, wherein the mobile station comprises; a memory for storing applications and data; a processor for executing the stored application; a user interface comprising an input section and an output section; reception/transmission circuitry for providing a communication interface to one or more access networks (AN); authentication means operable to authenticate a user of the mobile station; a radio transceiver operable to establish and maintain a broadband connection with a mobile communication network in response to a successful authentication of the user of the mobile station; and wireless local-area network (WLAN) means responsive to an activation or deactivation command according to a setting received via the input section of the user interface; a gateway application which comprises: a first code portion for instructing the processor to activate the WLAN means as a WLAN base station capable of communication with at least one WLAN terminal over a WLAN network; a second code portion for instructing the processor to create a network identified for the WLAN base station; a third code portion for instructing the processor to assign an internet protocol address for the at least one WLAN terminal; a fourth code portion for instructing the processor to resolve domain name service (DNS) queries in cooperation with an external DNS service system; a fifth code portion for instructing the processor to assign at least one port number for each protocol supported by the gateway application; and a sixth code portion for instructing the processor to tunnel internet traffic between the at least one WLAN terminal and an internet host over the broadband connection; means for periodically powering on the WLAN means; and means for powering off the WLAN means in response to a detected absence of WLAN terminal activity for a predetermined period of time.


9. The non-transitory computer-readable medium according to claim 8, wherein the gateway application comprises a code portion for activating the WLAN circuit.

See, claim 8 above
Instant Application 17/346,645
U.S. Patent No. 8,498,281 B2
1. A mobile station, comprising: a transceiver; a wireless local area network (WLAN) circuit; at least one processor; and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to cause the mobile station to: establish and maintain, by using the transceiver, a broadband connection with a mobile communication network in response to a successful authentication of the mobile station; activate the WLAN circuit as a WLAN base station capable of communicating with at least one WLAN terminal over a WLAN network; create a network identifier for the WLAN base station; assign an internet protocol address for the at least one WLAN terminal; resolve domain name service (DNS) queries in cooperation with an external DNS service system; assign at least one port number for each protocol supported by a gateway application; tunnel internet traffic between the at least one WLAN terminal and an internet host over the broadband connection; and deactivate the WLAN circuit in response to a detected absence of WLAN terminal activity for a predetermined period of time.

1. A mobile station, comprising: a memory configured to store applications and data; a processor configured to execute the stored applications; a user interface comprising an input section and an output section; authentication means operable to authenticate a user of the mobile station; a radio transceiver providing a communication interface to one or more access networks (AN), configured to establish and maintain a broadband connection with a mobile communication network in response to a successful authentication of the user of the mobile station; a wireless local-area network (WLAN) circuitry responsive to an activation or deactivation command from the processor or according to a setting received via the input section of the user interface; wherein the stored applications include a gateway application which comprises: a first code portion, when executed by the processor, instructs the processor to activate the WLAN circuitry as a WLAN base station capable of communicating with at least one WLAN terminal over a WLAN network; a second code portion, when executed by the processor, instructs the processor to create a network identifier for the WLAN base station; a third code portion, when executed by the processor, instructs the processor to assign an internet protocol address for the at least one WLAN terminal; a fourth code portion, when executed by the processor, instructs the processor to resolve domain name service (DNS) queries in cooperation with an external DNS service system; a fifth code portion, when executed by the processor, instructs the processor to assign at least one port number for each protocol supported by the gateway application; a sixth code portion, when executed by the processor, instructs the processor to tunnel internet traffic between the at least one WLAN terminal and an internet host over the broadband connection; and a seventh code portion, when executed by the processor, instructs the processor to deactivate the WLAN circuitry in response to a detected absence of activity of the at least one WLAN terminal over a predetermined period of time.

2. The mobile station according to claim 1, wherein the programming instructions, when executed by the at least one processor, cause the mobile station to: receive, install, and execute one or more downloadable programs, wherein the gateway application is a downloadable application.

2. A mobile station according to claim 1, further comprising means for receiving, installing and executing one or more downloadable programs and wherein the gateway application is a downloadable application.

3. The mobile station according to claim 1, wherein the gateway application comprises a code portion to redirect a first Hypertext Transfer Protocol (HTTP) page request from each mobile station during an internet session to a predetermined internet address.

3. A mobile station according to claim 1, wherein the gateway application further comprises a seventh code portion, when executed by the processor, redirects a first HTTP page request from each mobile station during an internet session to a predetermined internet address.

4. The mobile station according to claim 1, wherein the programming instructions, when executed by the at least one processor, cause the mobile station to: determine a location of the mobile station, and wherein the gateway application comprises a code portion for associating the determined location to the tunneled internet traffic.

4. The mobile station according to claim 1, wherein the gateway application further comprises a code portion, when executed by the processor, redirects a hypertext transfer protocol (HTTP) page request from the at least one WLAN terminal during an internet session to a predetermined internet address.

5. The mobile station according to claim 4, wherein the gateway application comprises a code portion for providing one or more additional services to the WLAN terminal based on the determined location.

5. The mobile station according to claim 1, wherein the mobile station further comprises means for determining a location of the mobile station, and the gateway application further comprises a code portion, when executed by the processor, associates the determined location of the mobile station to the tunnelled internet traffic.

6. The mobile station according to claim 1, wherein the gateway application comprises a code portion for collecting traffic statistics in respect of the tunneled traffic and for transmitting at least a portion of the collected traffic statistics to a supplementary server.

6. The mobile station according to claim 5, wherein the gateway application further comprises a code portion, when executed by the processor, provides one or more additional services to the at least one WLAN terminal based on the determined location of the mobile station.

8. A non-transitory computer-readable medium storing instructions which, when executed, cause a mobile station to perform operations comprising: establishing and maintaining a broadband connection with a mobile communication network in response to a successful authentication of the mobile station; activating a WLAN circuit as a WLAN base station capable of communicating with at least one WLAN terminal over a WLAN network; creating a network identifier for the WLAN base station; assigning an internet protocol address for the at least one WLAN terminal; resolving domain name service (DNS) queries in cooperation with an external DNS service system; assigning at least one port number for each protocol supported by a gateway application; tunneling internet traffic between the at least one WLAN terminal and an internet host over the broadband connection; and deactivating the WLAN circuit in response to a detected absence of WLAN terminal activity for a predetermined period of time.

14. A computer program product comprising a computer readable non-transitory storage medium storing application programs thereon for use by a mobile station, wherein the mobile station comprises a processor for executing the stored application programs; a user interface comprising an input section and an output section; authentication means operable to authenticate a user of the mobile station; a radio transceiver for providing a communication interface to one or more access networks (AN), operable to establish and maintain a broadband connection with a mobile communication network in response to a successful authentication of the user of the mobile station; and a wireless local-area network (WLAN) circuitry responsive to an activation or deactivation command according to a setting received via the input section of the user interface; wherein the application programs include a gateway application which comprises: a first code portion for instructing the processor to activate the WLAN means circuitry as a WLAN base station capable of communicating with at least one WLAN terminal over a WLAN network; a second code portion for instructing the processor to create a network identifier for the WLAN base station; a third code portion for instructing the processor to assign an internet protocol address for the at least one WLAN terminal; a fourth code portion for instructing the processor to resolve domain name service (DNS) queries in cooperation with an external DNS service system; a fifth code portion for instructing the processor to assign at least one port number for each protocol supported by the gateway application; a sixth code portion for instructing the processor to tunnel internet traffic between the at least one WLAN terminal and an internet host over the broadband connection; and a seventh code portion for instructing the processor to deactivate the WLAN circuitry in response to a detected absence of activity of the at least one WLAN terminal over a predetermined period of time.

9. The non-transitory computer-readable medium according to claim 8, wherein the gateway application comprises a code portion for activating the WLAN circuit.

15. The computer program product according to claim 14, wherein the gateway application is executed by the processor of the mobile station periodically or in response to a detected activity of the at least one WLAN terminal.





















Regarding claim 1 (Instant Application 17/346,645), the Applicant merely broadens the scope of the instant claim by deleting the underlined claimed elements as shown in the table above.

It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 186 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would have been obvious to one skilled in the art.

	







4.	The closest Prior Arts


	Regarding claims 1, 8, Crosswy et al (US  2005/0286476 A1) discloses a mobile station (fig. 1A to fig. 1B, fig. 2, mobile/ portable device 100, section 0012, noted: the mobile station can act as wireless base station/AP using gateway application protocols, section 0015, 0018), comprising: a memory (fig. 1A to fig. 1B, nonvolatile memory 104 that stores executable instructions executed by a processor, section 0014); a processor (fig. 1A to fig. 1B, processor 101 communicatively coupled to the memory 104); a radio transceiver (fig. 1A to fig. 1B, portable device 100 with means for transmitter and receiving, section 0015) configured to establish and maintain a broadband connection (see, i.e. established of wireless LAN by device, section 0020, section 0019-communication of packets) with a mobile communication network (fig. 2, WLAN 201 where the portable device acts as an access point, section 0018); a user interface comprising an input section and an output section (fig. 1, portable device 100 or fig. 2, portable device 100, the user interface with an input or output section is inherently therein since is capable of receiving and transmitting, paragraph 0015, lines 1-13); wireless local-area network (WLAN) means (fig. 1 B to fig. 1B, WLAN interfaces 102 in combination with "application specific integrated circuit”, section 0016) having a first mode (see, the portable device performs access point/establishing itself as an access point according to IEEE 802.11 b standard, section 0015) of usage acting as a WLAN client (section 0015, 0020-the mobile/portable device establishing its self as access point and broadcasting of beacon frame), and a second mode of usage (section 0015, 0020-the mobile/portable device establishing its self as access point and broadcasting of beacon frame, i.e. “wireless LAN established” and permitted to join if wireless device is identified within permitted identifiers, section 0020-0021) acting as a WLAN base station capable of communicating (section 0015, 0020-the mobile/portable device establishing its self as access point and broadcasting of beacon frame) with at least one WLAN terminal (section 0015, 0020-the mobile/portable device establishing its self as access point and broadcasting of beacon frame) over a WLAN network (fig. 2, WLAN 201 where the portable device acts as an access point, section 0018); the wireless local-area network (WLAN) means responsive to an activation or deactivation command according to a setting received via the input section of the user interface (fig. 3, see, step 302-308-receiving of request from wireless device to associate with wireless LAN); some code portions stored in the memory and executed by the processor (fig. 1A to fig. 1b, mobile/portable device 100 that provide gateway functionality to other wireless devices, section 0015, see, “gateway related protocols” stored in memory 104 executed by the processor, section 0014).


	Usuba et al (US 7,944,867 B2) from a similar field of endeavor (noted: notifying of a wakeup request at timing early than the transmission timing unit, col. 2, line 23-51) discloses: further comprising: deactivate the second mode of the WLAN means in response to a detected absence of WLAN terminal activity for a predetermined period of time (noted: putting into the sleep state after a second time has passes, col. 2, line 23-51, col. 7, line 61 to col. 8, line 61 -switching to power saving mode if the number of participating station is zero or if no signal is received over a predetermined time period).

	 


5.	Claims 1-9 would be allowable if a Terminal disclaimer is filed, to overcome the Double Patenting Rejection set forth in this Office Action.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Klemba et al (US 2004/0228490 A1) discloses authentication and  allocation of port number/port IDs for supported protocols (section 0026, 029, 035, 0038, 0043, 0063).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473